DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 03/17/2021.
Application filed 03/17/2021.
Applicant’s PgPUB: 2021/0211483
Claims:
Claims 1-33 are pending.
Claims 1, 9, 17, and 25 are independent.
IDS:
New IDS:
IDS filed 12/03/2021 has been considered.
IDS filed 03/17/2021 has been considered.
Continuity/Priority Data:
This Application is a Continuation of Non-Provisional Application No. 17/082,853 filed 10/28/2020.
Non-Provisional Application No. 17/082,853 is a Divisional of Application 15/844,911 (Patent 10,855,736) filed 12/18/2017.
Non-Provisional Application No. 15/844,911 is a Divisional of Application 12/887,483 (Patent 9,917,874) filed 09/21/2010.
Non-Provisional Application No. 12/887,483 claims priority to:
Provisional Application 61/372,399 filed 08/10/2010.
Provisional Application 61/296,725 filed 01/20/2010.
Provisional Application 61/285,779 filed 12/11/2009.
Provisional Application 61/258,088 filed 11/04/2009.
Provisional Application 61/257,719 filed 11/03/2009.
Provisional Application 61/244,767 filed 09/22/2009.














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19, 21-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0080290 to Mehrotra et al. (“Mehortra”) in view of U.S. Patent Application Publication No. 2010/0235528 to Bocharov et al. (“Bocharov”).
As to claim 1, Mehrotra discloses:
a method for processing media data, the method comprising: 
obtaining media data, the media data including a plurality of segments, each segment of the plurality of segments including a plurality of subsegments, wherein each subsegment of the plurality of subsegments includes a plurality of scalable layers (Fig. 3, ¶0012, ¶0058-¶0060 – Mehrotra teaches segments having a plurality of sub-segments and then each sub-segments is made up of layers (Fig. 3, layer0, layer1) (i.e., scalable layers)); 
Bocharov discloses what Mehrotra does not expressly disclose.
Bocharov discloses:
generating a scalable segment index box, the scalable segment index box including information indicating locations of the plurality of scalable layers in each subsegment of the plurality of subsegments (¶0023-¶0025, ¶0032, ¶0042, ¶0047, 0051 – Bocharov teaches sending a manifest with media which includes information about the media stream and be to skip forward or backwards in the media stream (i.e., information indicating location of media information such as the subsegments and/or layers)); and 
including the scalable segment index box in a media file associated with the media data (¶0023-¶0025, ¶0032, ¶0042, ¶0047, 0051 – Bocharov teaches sending a manifest with media which includes information about the media stream and be to skip forward or backwards in the media stream (i.e., information indicating location of media information such as the subsegments and/or layers)).
Mehrotra and Bocharov are analogous arts because they are from the same field of endeavor with respect to media streaming.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate media fragment indexing as discussed in Bocharov with media composition and system as discussed in Mehrotra by adding the functionality of Bocharov to the system/method of Mehrotra in order to include indexing or manifest information with the client requested media (Bocharov, ¶0007).
	
As to claim 2, Mehrotra and Bocharov discloses:
method of claim 1, and
Mehrotra discloses:
wherein the information indicating locations of the plurality of scalable layers includes at least one of a plurality of byte ranges or a plurality of time ranges (¶0025 – Mehrotra discusses bit stream truncation at a location in a single file to rate-distortion preferences like byte range).

As to claim 3, Mehrotra and Bocharov discloses:
method of claim 2, and
Mehrotra discloses:
wherein each byte range of the plurality of byte ranges indicates a byte range within the media file that is associated with a subsegment of the plurality of subsegments (¶0011 – Mehrotra teaches or each of the chunks, the tool determines a rate-distortion preference for the chunk (e.g., in terms of a count of bits or range of bits) and sends the rate-distortion preference. The tool then receives one or more scalable layers from among the multiple scalable layers of the chunk (i.e., subsegment)).

As to claim 5, Mehrotra and Bocharov discloses:
method of claim 1, and
Mehrotra discloses:
wherein each scalable layer of a plurality of scalable layers for a subsegment includes a portion of data associated with the subsegment (Abstract – Mehrotra teaches that each of the multiple chunks (e.g., subsegment), the server, based at least in part upon the feedback, selects one or more scalable layers of the chunk to deliver to the client. Because the scalable layer is part of the chunk or subsegment, the data of the scalable layer is associated with the chunk.).

As to claim 6, Mehrotra and Bocharov discloses:
method of claim 5, and
Mehrotra discloses:
wherein a combination of the plurality of scalable layers for the subsegment includes an entire portion of the data associated with the subsegment (Abstract – Mehrotra teaches that each of the multiple chunks (e.g., subsegment), the server, based at least in part upon the feedback, selects one or more scalable layers of the chunk to deliver to the client. Because the one or more scalable layers makes up a chunk or subsegment, that means the scalable layer (if only 1) can make up the entire portion of the chunk.).

As to claim 7, Mehrotra and Bocharov discloses:
method of claim 1, and
Mehrotra discloses:
further comprising: 
receiving, from a media device, a request for one or more scalable layers of a subsegment of the media data (¶0046 – Mehrotra teaches a client then requests files or ranges of files corresponding to scalable layers of chunks of the media content, and the server (220) simply serves the requested content to the client.); and 
transmitting, to the media device based on the request, the one or more scalable layers of the subsegment of the media data (¶0046 – Mehrotra teaches a client then requests files or ranges of files corresponding to scalable layers of chunks of the media content, and the server (220) simply serves the requested content to the client.).

As to claim 8, Mehrotra and Bocharov discloses:
method of claim 1, and
Mehrotra discloses:
further comprising: 
transmitting the media file to a media device (¶0037 of Mehrotra).

As to claim 9, similar rejection as to claim 1.
As to claim 10, similar rejection as to claim 2.
As to claim 11, similar rejection as to claim 3.
As to claim 13, similar rejection as to claim 5.
As to claim 14, similar rejection as to claim 6.
As to claim 15, similar rejection as to claim 7.
As to claim 16, similar rejection as to claim 8.

As to claim 17, Mehrotra discloses:
a method for processing media data, the method comprising: 
obtaining media data, the media data including a plurality of segments, each segment of the plurality of segments including a plurality of subsegments, wherein each subsegment of the plurality of subsegments includes a plurality of scalable layers (Fig. 3, ¶0012, ¶0058-¶0060 – Mehrotra teaches segments having a plurality of sub-segments and then each sub-segments is made up of layers (Fig. 3, layer0, layer1) (i.e., scalable layers)); 
obtaining a media file associated with the media data, the media file including a scalable segment index box including information indicating locations of the plurality of scalable layers in each subsegment of the plurality of subsegments (¶0023-¶0025, ¶0032, ¶0042, ¶0047, 0051 – Bocharov teaches sending a manifest with media which includes information about the media stream and be to skip forward or backwards in the media stream (i.e., information indicating location of media information such as the subsegments and/or layers)); 
Bocharov discloses what Mehrotra does not expressly disclose.
Bocharov discloses:
determining, based on a location indexed by the scalable segment index box, a scalable layer of a subsegment of the media data (¶0023-¶0025, ¶0032, ¶0042, ¶0047, 0051 – Bocharov teaches sending a manifest with media which includes information about the media stream and be to skip forward or backwards in the media stream (i.e., information indicating location of media information such as the subsegments and/or layers)).
The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 18, Mehrotra and Bocharov discloses:
method of claim 17, and
Mehrotra discloses:
wherein the information indicating locations of the plurality of scalable layers includes at least one of a plurality of byte ranges or a plurality of time ranges (¶0025 – Mehrotra discusses bit stream truncation at a location in a single file to rate-distortion preferences like byte range).

As to claim 19, Mehrotra and Bocharov discloses:
method of claim 18, and
Mehrotra discloses: 
wherein each byte range of the plurality of byte ranges indicates a byte range within the media file that is associated with a subsegment of the plurality of subsegments (¶0011 – Mehrotra teaches or each of the chunks, the tool determines a rate-distortion preference for the chunk (e.g., in terms of a count of bits or range of bits) and sends the rate-distortion preference. The tool then receives one or more scalable layers from among the multiple scalable layers of the chunk (i.e., subsegment)).

As to claim 21, Mehrotra and Bocharov discloses:
method of claim 17, and
Mehrotra discloses: 
wherein each scalable layer of a plurality of scalable layers for a subsegment includes a portion of data associated with the subsegment (Abstract – Mehrotra teaches that each of the multiple chunks (e.g., subsegment), the server, based at least in part upon the feedback, selects one or more scalable layers of the chunk to deliver to the client. Because the scalable layer is part of the chunk or subsegment, the data of the scalable layer is associated with the chunk.).

As to claim 22, Mehrotra and Bocharov discloses:
method of claim 21, and
Mehrotra discloses: 
wherein a combination of the plurality of scalable layers for the subsegment includes an entire portion of the data associated with the subsegment (Abstract – Mehrotra teaches that each of the multiple chunks (e.g., subsegment), the server, based at least in part upon the feedback, selects one or more scalable layers of the chunk to deliver to the client. Because the one or more scalable layers makes up a chunk or subsegment, that means the scalable layer (if only 1) can make up the entire portion of the chunk.).

As to claim 23, Mehrotra and Bocharov discloses:
method of claim 17, and
Mehrotra discloses: 
further comprising: 
transmitting, to a media system, a request for one or more scalable layers of a subsegment of the media data (¶0046 – Mehrotra teaches a client then requests files or ranges of files corresponding to scalable layers of chunks of the media content, and the server (220) simply serves the requested content to the client.); 
receiving, from the media system based on the request, the one or more scalable layers of the subsegment of the media data (¶0046 – Mehrotra teaches a client then requests files or ranges of files corresponding to scalable layers of chunks of the media content, and the server (220) simply serves the requested content to the client.); and 
Bocharov discloses:
identifying locations of the one or more scalable layers based on the scalable segment index box of the media file (¶0023-¶0025, ¶0032, ¶0042, ¶0047, 0051 – Bocharov teaches sending a manifest with media which includes information about the media stream and be to skip forward or backwards in the media stream (i.e., information indicating location of media information such as the subsegments and/or layers)).
The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 24, Mehrotra and Bocharov discloses:
method of claim 17, and
Mehrotra discloses: 
further comprising: 
presenting media data associated with the determined scalable layer of the subsegment of the media data (¶0046 – Mehrotra teaches a client then requests files or ranges of files corresponding to scalable layers of chunks of the media content, and the server (220) simply serves the requested content to the client.).

As to claim 25, similar rejection as to claim 17.
As to claim 26, similar rejection as to claim 18.
As to claim 27, similar rejection as to claim 19.
As to claim 29, similar rejection as to claim 21.
As to claim 30, similar rejection as to claim 22.
As to claim 31, similar rejection as to claim 23.
As to claim 32, similar rejection as to claim 24.

As to claim 33, Mehrotra and Bocharov discloses:
method of claim 32, and
Mehrotra discloses: 
wherein the output device includes a display (¶0037 of Mehrotra).

Claims 4, 12, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0080290 to Mehrotra et al. (“Mehortra”) in view of U.S. Patent Application Publication No. 2010/0235528 to Bocharov et al. (“Bocharov”) in further view U.S. Patent Application Publication No. 2010/0235528 to Bruder et al. (“Bruder”).
As to claim 4, Mehrotra and Bocharov discloses:
method of claim 2, 
Bruder discloses what Mehrotra and Bocharov do not expressly disclose.
Bruder discloses:
wherein each time range of the plurality of time ranges indicates a time range associated with a subsegment of the plurality of subsegments (¶0015 – Bruder teaches segment images belonging a desired range of time positions are selected such that the corresponding sub-segments have adequate length.)
Mehrotra, Bocharov and Bruder are analogous arts because they are from the same field of endeavor with respect to media stream.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate media time position as discussed in Bruder with media fragment indexing as discussed in Bocharov with media composition and system as discussed in Mehrotra by adding the functionality of Bruder to the system/method of Mehrotra and Bocharov in order to incorporate segment time positions (Bruder, ¶0015).

As to claim 12, similar rejection as to claim 4.

As to claim 20, Mehrotra and Bocharov discloses:
method of claim 18, 
Bruder discloses what Mehrotra and Bocharov do not expressly disclose.
Bruder discloses: 
wherein each time range of the plurality of time ranges indicates a time range associated with a subsegment of the plurality of subsegments (¶0015 – Bruder teaches segment images belonging a desired range of time positions are selected such that the corresponding sub-segments.). The suggestion/motivation and obviousness rejection is the same as in claim 4.

As to claim 28, similar rejection as to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445